Citation Nr: 0032417	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  92-04 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
bronchitis, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for service-
connected residuals of a right knee injury, to include right 
knee arthritis, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased (compensable) evaluation for 
post-operative residuals of deviated nasal septum.  

4.  Entitlement to service connection for residuals of a low 
back injury.  

5.  Entitlement to an effective date prior to April 16, 1984, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).  




REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
November 1969.  His decorations include the Purple Heart 
Medal, the Vietnamese Service Medal, and the Vietnamese 
Campaign Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1991 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In March 1995, service connection was granted 
for PTSD and a 30 percent evaluation was assigned for this 
disability, effective April 16, 1984.  The veteran indicated 
disagreement both with the assigned evaluation for this 
disability and with the effective date of the grant.  An 
appeal has been perfected with regard to the claim for an 
earlier effective date for the grant of service connection 
for PTSD.  

In December 1999, an increased evaluation of 100 percent 
disabling was granted for PTSD, effective June 22, 1999.  As 
this constitutes the maximum schedular evaluation, a higher 
rating is not warranted and the grant of a 100 percent rating 
constitutes a complete grant of the benefits sought.  There 
is no indication from the record that the veteran has 
disagreed with the effective date which has been assigned for 
the award of a 100 percent evaluation, and thus, the Board 
does not have jurisdiction of such a claim at the present 
time.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993); 38 U.S.C.A. § 7108 (West 
1991).  In reaching this determination, the Board feels bound 
by the decision of the Court in Hibbard v. West, 13 Vet. App. 
543 (2000).  Although the grant of a maximum evaluation long 
after the commencement of a claim does not seem to resolve 
the issue of the rating during the entire appeal period, and 
the issue could be addressed as entitlement to an increased 
rating prior to the award of the 100 percent evaluation, the 
decision in Hibbard appears to be controlling and the Board 
shall not willfully ignore a decision of the Court, even when 
the Board Member does not agree with the holding.  In this 
case, as in Hibbard, there is every indication that the 
effective date assigned by the RO was after the date of 
claim, after the NOD, after the statement of the case and 
after the date of the substantive appeal.

The claims on appeal have been the subject of 2 prior 
remands.  A May 1994 remand requested further evidentiary 
development and compliance with due process considerations.  
In January 1999, the instant claims were remanded for the 
purpose of further evidentiary development (including new 
examinations and examinations in light of amended rating 
criteria) and for due process considerations (so that the 
veteran could be issued a Statement of the Case with regard 
to the claim for an earlier effective date for PTSD and for 
an increased evaluation for PTSD).  In addition, the RO was 
requested to adjudicate the reopened claim for service 
connection for the residuals of a low back injury.  

Having reviewed the record, the Board is satisfied that the 
specified development has been completed to the extent 
possible, and that the instant claims are ready for appellate 
adjudication.  

The claim for an evaluation in excess of 10 percent disabling 
for bronchitis is the subject of a remand which immediately 
follows the decision herein.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's increased 
evaluation claims to the VA Undersecretary for Benefits or 
the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 

The Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 
VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  There is no evidence of marked interference of breathing 
space which is attributable to the service-connected post-
operative nose fracture residuals, to include minimal 
deviation of the nasal septum.  

2.  Right leg extension is limited to 52 degrees.  

3.  The record does not include competent evidence of a 
relationship between the currently manifested low back 
disability, claimed as residuals of a low back injury, and 
the service-connected psychomotor epilepsy.  

4.  Psychological treatment for symptoms of post-traumatic 
stress disorder is initially shown in the record in 1983, and 
the veteran's initial claim for service connection for PTSD 
was received at the RO on April 16, 1984.  

CONCLUSIONS OF LAW

1.  The schedular criteria for an increased (compensable) 
evaluation for the post-operative residuals of a nose 
fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. § 4.97, Diagnostic Code 6502 
(1996).  

2.  The service-connected residuals of a right knee injury, 
to include right knee arthritis, are 50 percent disabling.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 4.71, Diagnostic Codes 5003, 5010, 5261 (1999).  

3.  The currently manifested low back disability, claimed as 
residuals of a low back injury, is not proximately due to or 
the result of the service-connected psychomotor epilepsy.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1999); 
38 U.S.C.A. §§ 3.303, 3.310 (1999).  

4.  An effective date earlier than April 16, 1984, is not 
warranted for a grant of service connection for PTSD.  
U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

Following evidentiary development, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, ___ (Nov. 9, 2000) (to be codified as amended at 
38 U.S.C. § 5107).  The duty to assist itself was amplified 
and more specifically defined by statute.  See VCAA, § 3(a) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A).  Moreover, VA has a duty to assist unless there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. § 
5103A).  This assistance specifically includes obtaining all 
relevant records, private or public, adequately identified by 
the claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimaint if his or her application for 
benefits is incomplete, notifying the claimaint of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimaint should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimaint that the evidence could not be obtained, providing 
a brief explanation of the efforts made to obtain the 
evidence, and describing further action to be taken with 
respect to the claim.  See VCAA, § 3(a) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A).  The Board has 
reviewed the record and the duty to assist has been met.

Evaluation claims

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4 
(2000).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (2000) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (2000).

In evaluating service-connected disabilities, the Board 
attempts to identify the extent to which a service-connected 
disability adversely affects the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.2, 4.10 (2000).  When 
all the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  


Post-operative residuals of nose fracture

The veteran claims that a compensable evaluation is warranted 
for the service-connected residuals of a nose fracture.  

Initially, the Board notes that during the pendency of this 
appeal, the regulations pertaining to evaluation of 
respiratory disabilities were amended, effective October 7, 
1996.  The Court has held that where the law changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply unless 
Congress provides otherwise. Karnas v. Derwinski, 1 Vet. App. 
308 (1990).  A review of the claims folder indicates that the 
RO has considered the veteran's entitlement to an increased 
rating under both the old and new criteria.  The Board will 
apply the most favorable of the applicable criteria in 
evaluating the veteran's claim. See also VAOGCPREC 3-2000 
(April 2000).  

In September 1987, service connection was granted for 
residuals of nose fracture, post-operative, and a zero 
percent (noncompensable) evaluation was assigned for this 
disability under Diagnostic Code 6502.  A zero percent rating 
is currently in effect.  

According to the previously effective criteria found in 
Diagnostic Code 6502, a noncompensable (zero percent) rating 
is warranted for traumatic deflection of the nasal septum 
with only slight symptoms.  A 10 percent rating is warranted 
where there is marked interference with breathing space.  
38 C.F.R. § 4.97, Diagnostic Code 6502 (1996).  

Under the amended version of Diagnostic Code 6502, a 10 
percent rating is warranted for traumatic deviation of the 
nasal septum with 50 percent obstruction of the nasal passage 
on both sides or complete obstruction on one side. 38 C.F.R. 
§ 4.97, Diagnostic Code 6502 (1999).  


Evidence

In September 1987, service connection was granted for the 
post-operative residuals of a nose fracture, as secondary to 
the service-connected psychomotor epilepsy disorder.  A 
noncompensable evaluation was assigned for this disability 
under Diagnostic Code 6502.  

The available medical records indicate that in September 
1986, the veteran underwent a septoplasty with turbinoplasty 
for right nasal septum deviation.  On examination at 
admission, an impression of nasal airway obstruction with 
mild sleep apnea symptoms, secondary to fractured nasal 
septum with hypertrophic turbinates, was given.  It was noted 
that he had complained of a moderate degree of nasal airway 
obstruction, and that he had allergic sinus disease in 
addition to a deviated nasal septum on the right.  A 
discharge diagnosis of nasal airway obstruction is indicated.  

A March 1989 VA progress note shows that the veteran 
complained of difficulty breathing through the nose.  

On VA examination in August 1994, the veteran stated that his 
nose had been a problem since he fell and broke it in the 
mid-1980's.  He stated that he had corrective surgery, but it 
did not solve all the problems as he could not breathe from 
his left nostril.  On examination, the nares were patent, 
sinuses were clear, and mouth and throat were intact.  
Diagnoses included difficulty breathing from the left nostril 
since corrective surgery.  

On VA examination in June 1999, the veteran reported that he 
had quite a bit of difficulty from time to time breathing 
through the nares.  It was noted that he had obstruction of 
the nares according to history, especially with weather 
changes and different seasons.  He also indicated that on 
occasion, he has purulent discharge which requires the use of 
antibiotics.  He reported dyspnea on exertion, and it was 
noted that this may be complicated by his morbid obesity.  He 
had been tried on various medications, both over-the-counter 
and prescriptive, for relief of his symptoms.  The veteran 
also reported that he has almost monthly attacks of rhinitis 
and sinusitis, during which time he occasionally has 
headaches.  He stated that he is normal between the attacks 
of rhinitis and sinusitis.  On physical examination, no nasal 
obstruction was noted, however, there was slight bowing in of 
the nasal septum, which was confirmed by radiographic 
evidence.  There was no acute fracture but there was a 
deviated septum which was minor.  The following diagnoses 
were provided:  chronic sinusitis, seasonal rhinitis, and 
minimal septal deviation.  

The June 1999 VA pulmonary examination report shows diagnoses 
which included mild restrictive defect of the lungs and 
concomitant minor septal deviation.  


Analysis

Initially, the Board finds that in light of the available 
evidence, the previously effective rating criteria are more 
favorable to the veteran's claim as those criteria provide 
for a compensable rating on the basis of marked interference 
with breathing space.  The new criteria are more stringent in 
that a compensable rating warrants specific objective 
evidence of nasal passage obstruction, to a degree of 50 
percent on both sides or complete obstruction on one side.  

Having reviewed the record, the Board has determined that a 
compensable evaluation is not warranted for the service-
connected nose fracture residuals under the old rating 
criteria pertaining to evaluation of respiratory disorders.  
Specifically, the evidence does not indicate that the nose 
fracture residuals, to include deviated nasal septum, are 
productive of marked interference with breathing space.  On 
VA examination in 1994, the veteran stated that he could not 
breathe through his left nostril.  Physical examination 
revealed the nares to be patent.  On VA examination in June 
1999, the veteran reported that from time to time he has 
quite a bit of difficulty breathing through the nares.  On 
examination, no nasal obstruction was noted although there 
was slight bowing in of the nasal septum, and x-ray revealed 
a deviated septum which was minor.  An impression of minimal 
septal deviation was provided.  Thus, there is evidence of 
minimal septal deviation; however, nasal obstruction has not 
been shown by objective examination.  

The Board notes that in statements on appeal, the veteran has 
complained of difficulty breathing through his nose.  On VA 
examination in August 1994, he stated that his corrective 
surgery had not solved all of his problems as he cannot 
breathe from the left nostril.  On VA examination in 1999, he 
reported that he had quite a bit of difficulty from time to 
time breathing through the nares, and it was noted that he 
had obstruction of the nares according to history, especially 
with weather changes and different seasons.  The veteran is 
competent to report on that which comes to him through his 
senses, to include his symptomatology.  Layno v. Brown, 6 
Vet. App. 465 (1994).  Thus, the veteran's statements 
regarding his breathing difficulties constitute competent 
evidence of his current symptomatology.  

However, while the evidence suggests that the veteran has 
difficulties breathing, the objective findings do not 
indicate that these problems are attributable to the service-
connected nose fracture residuals.  As noted, on VA 
examination in 1994 the nares were patent.  On examination in 
1999, a minimal septal deviation was diagnosed; however, a 
specific finding of no nasal obstruction was made.  Thus, 
there is no objective evidence which suggests that the 
veteran experiences marked interference with breathing space 
as a result of his history of a nose fracture and the 
residuals thereof, to include deviated nasal septum.  

The record indicates that the veteran has been diagnosed with 
other nonservice-connected respiratory disorders, including 
chronic sinusitis and seasonal rhinitis.  However, the 
symptomatology associated with these nonservice-connected 
disorders may not be considered by the Board when determining 
the appropriate rating for the service-connected nose 
fracture residuals.  38 C.F.R. § 4.14 (1999).  

In the Board's view, the available evidence is consistent 
with the criteria which the previously effective rating 
criteria provide for a noncompensable rating, in that the 
evidence does not show that the service-connected nose 
fracture residuals, to include minimal deviated nasal septum, 
are productive of more than slight symptoms.  For the reasons 
stated above, the Board finds that the preponderance of the 
evidence weighs against a finding that a compensable 
evaluation is warranted for the service-connected nose 
fracture residuals.  Accordingly, the claim for an increased 
evaluation is denied.  As the preponderance of the evidence 
is unfavorable, there is no doubt to be resolved.  

Right knee

The veteran contends that an evaluation in excess of 10 
percent disabling is warranted for the service-connected 
residuals of a right knee injury, to include right knee 
arthritis.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  See also 
DeLuca v. Brown, 8 Vet.App. 202 (1995). 

In November 1985, service connection was granted for 
residuals of a right leg injury, as secondary to his service-
connected psychomotor epilepsy (based on the veteran's claim 
that his right leg was injured when he fell during a 
seizure).  An evaluation of 10 percent disabling is currently 
assigned for this disability under Diagnostic Code 5299-5257.  
The use of Diagnostic Code 5299 indicates a rating by 
analogy.  38 C.F.R. § 4.20 (1999).  

Diagnostic Code 5257 pertains to other impairment of the 
knee, and provides disability evaluations based on objective 
evidence of recurrent or lateral instability which is slight 
(10 percent disabling); moderate (20 percent disabling); or 
severe (30 percent disabling).  

Based on the findings of degenerative changes in the right 
knee, the Board has also evaluated the veteran's claim under 
Diagnostic Code 5003-5010, which pertains to evaluation of 
degenerative arthritis (traumatic arthritis).  Diagnostic 
Code 5010 pertains to traumatic arthritis, which is evaluated 
according to the criteria found in Diagnostic Code 5003.  
Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.   

Diagnostic Code 5260 pertains to limitation of leg flexion, 
and provides that limitation of flexion to 60 degrees 
warrants a noncompensable rating; limitation of flexion to 45 
degrees warrants a 10 percent rating; limitation of flexion 
to 30 degrees warrants a 20 percent rating; and limitation of 
flexion to 15 degrees warrants a 30 percent limitation.  
Diagnostic Code 5261 pertains to limitation of extension of 
the leg, and provides that extension limited to 10 degrees 
warrants a 10 percent disability evaluation; extension 
limited to 15 degrees warrants a 20 percent evaluation; 
extension limited to 20 degrees warrants a 30 percent 
evaluation; extension limited to 30 degrees warrants a 40 
percent evaluation; and extension limited to 45 degrees 
warrants a 50 percent evaluation.  

In addition, the Board notes that the assignment of separate, 
additional disability evaluations may be warranted for the 
veteran's right knee disability under Diagnostic Code 5003 
and VAOPGCPREC 9-98 (1998), and decisions of the Court in 
Hicks v. Brown, 8 Vet.App. 417, 420 (1995), and DeLuca v. 
Brown, 8 Vet.App. 202-206-07 (1995).  Specifically, if a 
claimant has a disability rating under Diagnostic Code 5257 
for instability of the knee and there is also x-ray evidence 
of arthritis and limitation of motion severe enough to 
warrant a zero-percent rating under Diagnostic Code 5260 or 
Diagnostic Code 5261, a separate rating is available under 
Diagnostic Code 5003 or Diagnostic Code 5010. See VAOPGCPREC 
9-98 (August 14, 1998); see also VAOPGCPREC 23-97 (July 1, 
1997).  



Evidence

A December 1986 hospital report shows that the veteran was 
admitted for an arthroscopic procedure on the right knee, for 
evaluation of complaints of pain and popping in the knee.  A 
clinical diagnosis of peripheral tear of the right medial 
meniscus is shown on the examination report.  

A January 1991 VA progress note shows that the veteran 
complained of bilateral knee pain and swelling in the lower 
extremities.  He indicated that at the Atlanta VAMC 
orthopedics clinic, he had been told to elevate his legs for 
2 months.  Use of a temporary wheelchair was approved.  A 
January 1991 knee x-ray report shows findings of mild 
degenerative changes in the medial femorotibial joint space 
bilaterally, right greater than left. 

In February 1991, the veteran was evaluated by Neil H. 
Spitalny, M.D., a private physician associated with 
Chattanooga Orthopedic Clinic, Inc.  It was noted that the 
veteran had injured his knees about 4-5 years before after 
falling due to a syncopal episode, and that he had undergone 
a medial meniscectomy as treatment for degenerative changes 
on the right medial side.  Dr. Spitalny indicated that since 
that time, the veteran had utilized bilateral upright braces 
and he was unable to walk without the braces.  Complaints 
included significant weakness and discomfort.  On evaluation, 
quad strength was 4- out of 5.  Additional findings included 
well-healed arthroscopy incisions with mild crepitation.  
There was no gross instability.  X-rays showed rather 
significant genu varum with bilateral medial jointline 
eburnation.  Because of the veteran's marked obesity, 
quadriceps weakness, and other multiple medical problems, it 
was not felt that he was a good surgical candidate.  

In a statement received at the RO in March 1991, the 
veteran's wife indicated that the veteran had been told that 
the arthritis in his knees had worsened to the point where 
bone was grinding against bone, and she indicated that the 
veteran had been using two knee braces and a cane for over 8 
years just to hobble about, which was not easy because his 
legs were extremely swollen all the time.  

An April 1991 hospital summary shows diagnoses which included 
knee injury, secondary to seizures requiring knee braces 
bilaterally.  Physical examination at the time of admission 
revealed both knee joints without effusion or erythema, both 
legs were in braces, and there was 1+ edema in both lower 
legs.  

On VA examination in August 1994, the veteran reported that 
he had been told that arthritis had set in the right knee.  
He indicated that there was no cartilage cushion in either of 
his knees and they cause a lot of pain.  He reported that his 
knee fractures never healed, and that on any type of walking 
or standing for any length of time he experiences pain in his 
knees.  He stated that his knees are worse, they ache, they 
are filled with arthritis, and that they are worse in the 
mornings with a throbbing pain that is worse with walking.  
On examination, right knee flexion was 115 degrees and right 
knee extension was 52 degrees.  Diagnoses included chronic 
post-traumatic bilateral knee pain and possible 
osteoarthritis, right knee.  The report of an August 1994 
right knee x-ray shows that there was narrowing of the medial 
aspect of the right knee which may represent an early change 
of osteoarthritis.  Otherwise, the knee exhibited no evidence 
of fracture, dislocation, joint effusion, or other acute 
pathology.  

On VA examination in June 1999, the veteran reported constant 
pain in the right knee.  He complained of some swelling on 
occasion and pain almost daily, and he indicated that he is 
unable to walk for lengthy periods due to pain.  On physical 
examination, the knee was stable.  He had fair to good range 
of motion.  On measurement, 60 degrees of flexion bilaterally 
was all that could be obtained by the examiner with pain.  
However, he was observed sitting with the knees in about 100 
degrees or a little more of flexion while sitting to tie his 
shoes.  Some of the range of motion of the knees was 
inhibited by his large body habitus.  Gait was normal.  The 
examiner provided a diagnosis of very minimal degenerative 
joint disease of the bilateral knees secondary to severe 
obesity, without instability of the knees.  

The June 1999 right knee x-ray report shows that the medial, 
lateral, and patellofemoral joint spaces were well 
maintained.  There was some flattening of the lateral femoral 
condyles and mild depression of the associated tibial 
plateaus laterally.  The report shows an impression of 
unremarkable study of the right and left knees with only very 
minimal degenerative changes noted.  

Analysis

The Board notes that based on the objective findings at the 
time of the 1999 VA examination, it appears that the service-
connected right knee disability is more appropriately 
evaluated under Diagnostic Code 5003-5010, which pertains to 
evaluation of degenerative arthritis (traumatic arthritis) of 
the knee.  As noted, Diagnostic Code 5257 provides 
evaluations based on evidence of recurrent subluxation or 
lateral instability.  The record does not indicate that the 
veteran has complained of giving way or instability in the 
right knee.  Furthermore, on VA examination in 1999, there 
was no objective evidence of instability as both knees were 
stable and the examiner provided a diagnosis of very minimal 
degenerative joint disease with no instability.  Thus, there 
is no evidence of moderate instability or recurrent 
subluxation which would warrant the assignment of an 
evaluation in excess of 10 percent disabling under Diagnostic 
Code 5257.  Since the RO rated by analogy, there was never an 
intent to accept that the veteran had instability or 
subluxation.  Therefore, the Boards decision to rate under a 
different diagnostic code does not prejudice the veteran.  

Having reviewed the record, the Board has concluded that an 
increased evaluation of 50 percent disabling is warranted for 
the service-connected residuals of a right knee injury, 
including arthritis, under Diagnostic Code 5010.  The 
available evidence includes findings of degenerative changes 
in the right knee, as shown by x-ray, and a diagnosis of 
right knee osteoarthritis.  Under Diagnostic Code 5010, 
evaluations are based on limitation of motion of the part 
affected, which in this case is the right leg.  On VA 
examination in August 1994, right knee flexion was 115 
degrees and right knee extension was limited to 52 degrees.  
On VA examination in June 1999, it was noted that he had fair 
to good range of motion and 60 degrees of flexion was all 
that could be obtained bilaterally by the examiner with pain; 
however, the veteran was observed sitting with the knees in 
about 100 degrees or a little more of flexion while sitting 
to tie his shoes.  Some of the range of motion in the knees 
was inhibited by his large body habitus, and diagnoses 
included very minimal degenerative joint disease of the 
bilateral knees, secondary to severe obesity.  

Thus, there is available objective evidence indicating that 
extension of the veteran's right leg was limited to 52 
degrees during the appeals period, at the time of the VA 
examination in 1994.  Under the criteria provided by 
Diagnostic Code 5261, leg extension limited to 45 degrees or 
greater warrants a 50 percent disability evaluation.  In 
light of the objective findings associated with the right 
knee, the Board finds that an increased evaluation is 
warranted for limitation of extension of the right knee under 
Diagnostic Code 5261.  

In granting an increased evaluation of 50 percent disabling 
for the service-connected right knee disability, the Board 
notes that in January 1999, this claim was remanded for 
further evidentiary development including a new orthopedic 
examination for determining the current degree of impairment 
associated with the right knee disability.  However, the June 
1999 VA examiner failed to provide an objective finding for 
the current degree of right leg extension.  Furthermore, 
while the examiner indicated that some of the range of motion 
of the knees was inhibited by the veteran's large body 
habitus, information was not provided regarding the degree to 
which limitation of extension in the right knee is affected 
by his obesity.  Thus, the record does not include evidence 
indicating that the current degree of limitation of extension 
in the veteran's right leg may be attributed to a cause other 
than the service-connected residuals of a right knee injury, 
to include right knee arthritis.  The Board must make rating 
determinations based on the available evidence as found in 
the record.  The RO had every opportunity to return the 
inadequate examination report, but elected to return the file 
to the Board.  In regard to the knee, the Board is not 
convinced that further development would result in an 
adequate report.  Therefore, the decision is based on the 
evidence of record.

In balancing the available evidence, therefore, the Board 
finds that the preponderance of the evidence weighs in favor 
of a grant of 50 percent disabling for the service-connected 
right knee disability, under the criteria found in Diagnostic 
Code 5010 and based on limitation of extension as delineated 
in Diagnostic Code 5261.  The Board notes that in the absence 
of ankylosis of the knee joint, which has not been shown by 
the objective evidence, an evaluation of 50 percent disabling 
is the highest allowable rating for a disability of the knee 
and leg.  (See 38 C.F.R. § 4.71, Diagnostic Code Series 5256-
5263).  Thus, an evaluation in excess of 50 percent disabling 
is not warranted for the service-connected right knee 
disability under the pertinent diagnostic criteria.  

The Board has also considered the assignment of a higher 
rating on the basis of functional loss, in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holding 
in DeLuca, supra.  The evidence indicates that during the 
course of the appeal period, the veteran has worn braces on 
both knees and he has indicated that he also requires the use 
of a cane.  On VA examination in February 1991, quadriceps 
strength was 4- out of 5, and additional findings included 
mild crepitation and significant genu varum with bilateral 
medial jointline eburnation as shown by x-ray.  In addition, 
the veteran has complained of significant weakness, 
discomfort, daily pain, fatigability, and swelling in his 
knees, and he is competent to report on the symptomatology 
associated with his right knee disability.  Layno v. Brown, 6 
Vet. App. 465 (1994).

Thus, the evidence suggests that the veteran experiences less 
movement than normal, weakened movement, excess fatigability, 
and pain on movement as a result of his service-connected 
right knee disability.  However, there is no evidence of more 
motion than normal.  In addition, incoordination is not 
indicated as range of motion was fair to good at the time of 
his most recent VA examination and gait was normal.  Although 
the veteran is shown to have significant functional 
impairment as a result of his service-connected right knee 
disability, this functional impairment has been recognized by 
the assignment of a 50 percent rating for limitation of 
extension of the right knee.  A higher rating would require 
evidence that the right knee is productive of functional loss 
equivalent to or comparable with extremely unfavorable 
ankylosis of the right knee, in flexion at an angle of 45 
degrees or more.  As noted, the veteran has fair to good 
range of motion in the right knee, gait is normal, and the 
knee is stable.  In the Board's view, therefore, an 
evaluation in excess of 50 percent disabling is not warranted 
for the service-connected right knee disability even with 
consideration of 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999), and 
the holding in DeLuca, supra.  

Finally, as noted above, instability has not been 
demonstrated with regard to the right knee.  At the time of a 
private medical evaluation in February 1991, there was no 
gross instability of the knees.  On VA examination in June 
1999, the knee was stable and there was no instability of the 
knees.  An August 1994 knee x-ray showed no evidence of 
fracture, dislocation, joint effusion, or other acute 
pathology.  Thus, there is no evidence of lateral instability 
or recurrent subluxation which would warrant the assignment 
of a separate rating for right knee instability under the 
provisions of VAOPGCPREC 9-98 (August 14, 1998) and 
VAOPGCPREC 23-97 (July 1, 1997).

The Board also notes that on private medical examination in 
February 1991, the right knee arthroscopy incisions were 
noted to be well-healed.  There is no objective evidence of 
compensable manifestations of the right knee scars which 
would warrant the assignment of a separate rating under 
Diagnostic Code 7803, 7804, or 7805, respectively.  See also 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (separate 
evaluations may be assigned for distinct manifestations of 
the same disability so long as the symptomatology is not 
duplicative of or overlapping).

For the reasons stated above, therefore, the Board finds that 
an increased evaluation of 50 percent disabling is warranted 
for the service-connected residuals of a right knee injury, 
to include arthritis, under Diagnostic Code 5010.  


Service connection

The veteran contends that service connection is warranted for 
residuals of a low back injury, which he has claimed as 
secondary to his service-connected psychomotor epilepsy, a 
seizure disorder.  Specifically, the veteran has indicated 
that he fell and fractured his back at the time of a seizure.  
Service connection for psychomotor epilepsy was granted in 
February 1970.  

In a 1999 decision, the Board reopened the previously denied 
and final claim for service connection for a low back 
disability, and the claim was returned to the RO for a de 
novo review on the merits.  The RO denied the claim, which 
has been returned to the Board for appellate adjudication.  

According to 38 U.S.C.A. § 1110 (West 1991 & Supp. 1999), 
service connection may be granted for disability due to a 
disease or injury incurred in or aggravated by service.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service-connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1999).   

When aggravation of a veteran's non-service connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation. Allen v. Brown, 7 Vet.App. 439 (1995).  

The Board notes that the veteran's service medical records 
are unavailable for review, and the record indicates that all 
efforts to locate the missing service medical records have 
been unsuccessful.  In cases where the veteran's service 
medical records are unavailable through no fault of the 
claimant, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine under 38 U.S.C.A. § 5107(b) 
(West 1991).  O'Hare v. Derwinski, 1 Vet.App. 365 (1991).

Evidence

On VA Agent Orange examination in June 1985, the back had 
full range of motion and there was no overt, objective 
evidence of back pathology.  

In a VA Form 21-4128 (Statement in Support of Claim), dated 
in January 1987, the veteran indicated that in 1984 he fell 
and hurt his back due to a seizure.  He indicated that he had 
received treatment and medication since then, and in 
September 1986 he was found to have disc degeneration in the 
2nd, 4th, and 5th lumbar intervertebral spaces.  

On VA examination in June 1987, the veteran reported that he 
was followed in a VA orthopedic clinic for his back problem, 
which occurred in 1986 when he fell during a seizure and 
injured his back.  He also indicated that a myelogram at that 
time revealed an injured disc.  X-rays showed an old 
compression fracture of the 4th lumbar vertebra, and he 
complained of chronic low back pain with radiation to the 
left lower extremity.  Diagnoses included chronic low back 
pain with healed compression fracture of the L4 vertebra.  

A VA mental health progress note, dated July 6, 1987, shows 
that the veteran was preoccupied with differences in 
evaluations of his spinal problem (chip or compression 
fracture versus disc degeneration).  A subsequent July 1987 
progress note indicates that the veteran had returned for x-
ray results, and it was noted that findings included a chip 
fracture of the superior margin of the body of L4 which 
appeared to be healed.  

A July 30, 1987 progress note shows that the veteran that the 
veteran gave a history of back pain since October 1986, when 
he fell after having a seizure.  He also indicated a history 
of degenerative disc and compound fracture as shown by x-ray.  

A June 4, 1989 medical certificate shows that the veteran 
sought emergency care with complaints of back pain and left 
shoulder pain.  The veteran indicated that he had a seizure 
and blacked out the night before, falling on his left side, 
and he was evaluated by a private hospital.  On examination 
of the back, there was no tenderness over the spinous 
processes and range of motion was limited secondary to a 
previous injury and obesity.  A diagnosis of multiple sprain, 
contusion, status post seizure, is shown.  A clinical record, 
dated June 4, 1989, shows that the veteran presented with a 
chief complaint of back injury.  He requested an evaluation 
for pain due to a recent fall, and he gave a history of 
blacking out the night before and falling to the floor on his 
left side.  A nursing diagnosis of back pain, thoracic spine, 
is shown, and the veteran was referred for a surgical 
evaluation.  

A June 22, 1989 mental health clinic note shows that the 
veteran gave a history of having a seizure on June 3, 1989, 
at which time he fell and experienced back pain and was 
hospitalized at Bledsoe County Hospital.  He reported that a 
CT scan showed a disc injury, and he asked for an Orthopedic 
referral.  A June 22, 1989 medical service progress note 
shows that the veteran stated that he had a seizure on June 
3, 1989, and was hospitalized at Bledsoe Co. for 
approximately 30 hours.  He also stated that he had a scan at 
Murfreesboro on June 5, 1989 and he was told that the had a 
disc at T8 and 9 with narrowing and problems with T3, 4, and 
5 with arthritis and spurring.  He complained of pain in the 
thoracic spine.  A July 26, 1989 progress note shows that the 
veteran complained of neck and back pain, and he indicated 
that he fell one month before due to a seizure.  

VA outpatient treatment records, dated in the late 1980's and 
early 1990's, show that the veteran frequently complained of 
back pain and discomfort when seen for regular examinations.  
In December 1990, he complained of severe back pain which was 
worse for the past 3 weeks.  A January 1991 lumbar spine x-
ray report shows an impression of limited study due to under 
penetration, mild discogenic degenerative change, and no 
evidence of fracture.  

In February 1991, the veteran was evaluated by Neil H. 
Spitalny, M.D., who was associated with the Chattanooga 
Orthopedic Clinic, Inc.  It was noted that x-rays revealed 
degenerative disc disease of L4-5 with compression deformity 
of L4.  Dr. Spatially was unable to determine from history or 
his x-rays whether this deformity was traumatic or due to his 
morbid obesity.  

In a statement received at the RO in March 1991, the 
veteran's wife stated that he sustained a spinal fracture 
when he fell from blacking out during a seizure.  At a 
personal hearing before a local hearing officer in March 
1991, the veteran stated that he fractured his back when he 
fell during a seizure, and that they had called it a 
compression fracture and said it was a T8-9.  

A December 1993 progress note shows that the veteran 
complained of low back pain and occasional muscular spasm.  
An assessment of back pain, secondary to degenerative joint 
disease, is shown.  

On VA examination in August 1994, the veteran reported that 
his back started hurting him in 1985 when he fell on his 
buttocks during a seizure.  He stated that this fall led to a 
compression fracture in his lumbar spine.  In 1987 or 1988, 
he injured the upper mid-part of his back, when he feel 
during his seizure.  He indicated that if sitting, lying 
down, or walking any distance, he will experience back pain.  
Diagnoses included chronic post-traumatic low back syndrome 
and osteoarthritis of the lumbar spine.  X-ray examination 
revealed changes of osteoarthritis involving the lumbar 
spine.  Narrowing of the L4-5 interspace was noted.  No 
evidence of fracture, subluxation, or other acute pathology 
was seen.  An ununited epiphyseal center at the anterior 
superior aspect of L4, a limbus vertebra, was noted.  
Impressions included limbus vertebra, L4; osteoarthritis with 
narrowing of the L4-5 interspace, otherwise, negative lumbar 
spine.  

On VA examination in June 1999, the veteran complained of 
pain, weakness, stiffness, fatigability, and lack of 
endurance of the lumbar spine.  According to the veteran, he 
continued to have significant disability.  Diagnoses included 
morbid obesity affecting the diagnosis, and very minimal 
degenerative joint disease of the lumbar spine and dorsal 
spine.  

In an addendum to the examination report, the VA examiner 
indicated that considerable time was spent reviewing the C-
folder, the veteran's entire medical record, and information 
from the regional office.  These records included records 
from Bledsoe County Hospital dated June 1989, VA records 
dated in 1991, and VA outpatient records from the Chattanooga 
Outpatient Clinic.  The examiner indicated that he could find 
no objective evidence of a "fracture vertebrae in the lumbar 
spine."  The examiner stated that it must be considered that 
his extreme obesity coupled with his aging process was the 
most likely origin of his back complaints and injuries.  
There was no objective evidence that this was connected to 
his service-connected psychomotor epilepsy.  

The report of a June 1999 lumbar spine x-ray shows findings 
of straightening of the normal lumbar curvature.  There were 
small anterior and lateral osteophytic spurs throughout.  
There was anterior wedging of L3, involving mainly the 
anterior superior end plate.  In L4, the findings were more 
reminiscent of a "limbus vertebra."  There was narrowing of 
the L4-5 disc space with some degenerative changes at the end 
plate margins.  There appeared to be some degenerative 
changes in the facets at L4-5 and L5-S1.  There was no 
evidence of a pars defect.  An impression of degenerative 
change, lumbar spine, is shown.  

Analysis

Having reviewed the record, the Board has concluded that 
service connection is not warranted for the residuals of a 
low back injury, claimed as secondary to the service-
connected psychomotor epilepsy disorder.  Specifically, while 
the evidence indicates the current manifestation of a lumbar 
spine disability, the preponderance of the available evidence 
weighs against a finding that this disability is proximately 
due to or the result of the veteran's service-connected 
psychomotor epilepsy.  

The available evidence shows that at the time of an Agent 
Orange physical examination in 1985, the back had full range 
of motion and there was no overt, objective evidence of back 
pathology.  In January 1987, the veteran submitted a claim 
for service connection for back problems, and he indicated 
that in 1984 he fell and hurt his back because of a seizure 
and that in September 1986 he had been found to have lumbar 
disc degeneration.  On VA examination in June 1987, x-ray 
findings included a healed compression fracture of the L4 
vertebra.  At the time of VA outpatient treatment in July 
1987, the veteran gave a history of back pain since October 
1986, when he fell after having a seizure.  Current diagnoses 
include degenerative disc disease of the lumbar spine with 
compression deformity at L4; chronic post-traumatic low back 
syndrome and osteoarthritis; and degenerative joint disease 
of the lumbar spine.  X-ray findings include osteoarthritis 
and findings consistent with a limbus vertebrae.  

Thus, there is evidence of the current manifestation of a low 
back disability.  However, there is no objective 
documentation of treatment for a low back disorder in 
relation to a seizure or black-out episode, nor is there 
evidence that the veteran sought treatment for an injury to 
the lumbar spine immediately after or contemporaneous at the 
time of such an injury.  Most importantly, the record does 
not indicate that a medical professional has attributed the 
current lumbar spine problems to the service-connected 
psychomotor epilepsy or to a fall following a seizure 
episode.  In fact, the June 1999 VA examiner indicated that 
he had thoroughly reviewed the claims folder and he found no 
objective evidence that the current back problems were 
connected to the service-connected psychomotor epilepsy.  It 
was the VA examiner's opinion that the veteran's extreme 
obesity coupled with his aging process was the most likely 
origin of his back complaints.  

The Board notes that the record does not include competent 
medical evidence in opposition to the VA examiner's opinion.  
In February 1991, a private physician, Dr. Spitalny, 
indicated that he was unable to determine from history or the 
x-rays whether the lumbar spine compression deformity at L4 
was traumatic or due to his morbid obesity.  Thus, Dr. 
Spitalny did not affirm a positive relationship between the 
compression fracture and a traumatic injury.  Furthermore, 
the Board finds the opinion of the 1999 VA examiner to be 
more probative of the issue of the cause of the lumbar spine 
compression fracture, as the examiner was able to conduct a 
thorough review of the veteran's medical history, including 
the entire claims folder and all available VA and private 
medical records.  In light thereof, the Board has afforded 
significant evidentiary weight to the 1999 VA examination 
report.  

The record indicates that during the appeal period, the 
veteran and his wife have asserted that his low back 
problems, including a lumbar spine fracture, occurred when he 
fell at the time of a seizure.  The veteran is competent to 
report on that which comes to him through his senses.  Layno 
v. Brown, 6 Vet. App. 465 (1994).
Thus, he is competent to report that he hurt his back at the 
time of a fall or seizure episode.  However, as a layman the 
appellant is not competent to offer opinions on medical 
causation and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  See Espiritu 
v. Derwinski, 2 Vet.App. 482 (1992).  

Therefore, the veteran's lay testimony does not constitute 
competent evidence that he sustained a lumbar spine fracture 
or other disability at the time of a seizure or that his 
current low back problems are related to a fall, as he does 
not possess the medical training or expertise to render such 
an opinion.  Furthermore, the Board notes that the VA 
outpatient records contain various references to back pain 
resulting from a fall at the time of a seizure episode.  
However, in each case it appears that these references are 
mere recitation of history that was provided by the veteran.  
See LaShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence". . 
. and cannot enjoy the presumption of truthfulness accorded 
by Justus v. Principi, 3 Vet. App. 510, 513 (1992)).  Thus, 
the veteran's lay testimony regarding the etiology of his 
current back problems cannot be considered competent 
evidence.  

The Board notes that the record includes documentation of 
treatment for problems in the thoracic spine, as shown in 
private medical records from Bledsoe County hospital (dated 
in June 1989) and subsequent VA records which document 
follow-up treatment.  However, the veteran's complaints of 
thoracic spine pathology were considered separately by the 
Board at the time of its January 1999 decision, which denied 
service connection for a disability of the thoracic spine.  
As this claim has been the subject of a prior final decision, 
the Board finds that it is unnecessary to include discussion 
of thoracic spine pathology in conjunction with the analysis 
regarding a claim for service connection for residuals of a 
low back (lumbar spine) injury.  

In summary, the Board finds that the record does not include 
competent evidence indicating a relationship between the 
currently manifested low back disability and the veteran's 
service-connected seizure disorder.  In fact, there is 
evidence indicating that the current back problems are 
related to aging and morbid obesity.  Thus, the evidence does 
not show that the currently manifested residuals of a low 
back injury are proximately due to or the result of the 
service-connected psychomotor epilepsy disorder.  As such, 
the Board finds that the preponderance of the available 
evidence weighs against the veteran's claim, and accordingly, 
the claim is denied.  As the preponderance of the evidence is 
unfavorable, there is no doubt to be resolved.  

Earlier Effective date

The veteran contends that he has been treated for PTSD since 
1970, and that he is entitled to retroactive benefits for 
this disability since that time.  Thus, he has claimed that 
an effective date of 1970 is warranted for PTSD.  

Title 38 of the Code of Federal Regulations (1999) provides 
that an award of direct service connection will be effective 
on the day following separation from active military service 
or the date on which entitlement arose if the claim is 
received within one year of separation from service.  
Otherwise, the effective date shall be the date of receipt of 
the veteran's claim or the date on which entitlement arose, 
whichever is later. 38 C.F.R. § 3.400(b)(2)(i) (1999).

VA outpatient treatment records show that beginning in 1983, 
the veteran began treatment by a VA psychologist for problems 
associated with traumatic memories from the time of his 
active service in Vietnam.  A December 1983 progress note 
indicates that mental health treatment was considered 
adjunctive to the service-connected seizure disorder, and 
there was a question of this and stress, possibly PTSD, which 
was under current evaluation.  

The record includes a "Statement in Support of Claim," 
which is dated April 12, 1984.  In this statement, it is 
noted that the veteran is claiming service connection for 
post-traumatic stress neurosis.  This statement and other 
documentation was submitted by the accredited representative 
and was received at the RO on April 16, 1984.  

In August 1984, the veteran's claim for service connection 
for post-traumatic stress syndrome was denied.  In a VA Form 
9, received in May 1985, the veteran stated that his VA 
doctor had told him that he had PTSD, and that he had three 
or more symptoms of PTSD.  

On VA examination in June 1985, the examiner commented that 
the veteran's primary problem appeared to be a psychomotor 
seizure disorder, associated with memory lapses and violent 
episodes, and although he was wounded in Vietnam, sufficient 
material did not surface to support a post-traumatic syndrome 
condition. 

The record includes a progress note indicating treatment by a 
VA staff psychologist which is dated July 1985.  It was noted 
that on mental health re-evaluation, the veteran presented 
with multiplicity of complaints and the psychologist 
suggested that the only things the veteran could be treated 
for would be dealing with hostile urges or PTSD.  It was 
noted that in the past, the veteran had presented symptoms 
consistent with PTSD and problems dealing with hostile urges.  
On VA examination in October 1985, the VA examiner provided a 
diagnosis of epilepsy, psychomotor type, idiopathic, and it 
was again found that sufficient material did not surface to 
support a post-traumatic stress syndrome.  

In November 1985, the RO denied service connection for PTSD 
and it was noted that the VA examiner had indicated that 
post-traumatic stress syndrome was not found.  The report of 
a Social Security medical examination , dated January 1987, 
shows diagnostic impressions which included schizophrenia, 
paranoid type, and post Vietnam stress disorder.  It was 
noted that the veteran was a Vietnam veteran who had a 
typical history of post-traumatic Vietnam stress disorder.  

In a statement dated August 1991, the veteran indicated that 
he had been treated for PTSD since 1970 and was still 
receiving such treatment.  In November 1999, the veteran 
indicated that the VA psychiatrists had written detailed 
reports of findings (difficulty sleeping, impaired memory, 
difficulty in concentrating and completing tasks, explosive 
aggressive behavior, impulsive behavior, and estrangement 
from others) but that these had been ignored when he 
presented PTSD as a claim.  

On VA psychiatric examination in November 1994, an Axis I 
diagnosis of PTSD, moderate to severe with depression, is 
shown.  In December 1994, service connection was granted for 
PTSD and an evaluation of 30 percent disabling was assigned 
for this disability, effective April 16, 1984, the date that 
the veteran's original claim for service connection was 
received at the RO.  In a March 1995 statement, the veteran 
indicated his belief that he should have been granted a 100 
percent disability for PTSD from 1970 to the present time.  

On VA psychiatric examination in June 1999, the following 
diagnoses were provided:  Axis I, PTSD, chronic; Axis II, 
none; Axis III, psychomotor seizure disorder, Axis IV, none; 
and Axis V, a Global Assessment of Functioning (GAF) score of 
25 was given.  It was noted that the veteran had two similar 
but distinct disorders (PTSD and seizure disorder) whose 
symptoms overlap.  

In December 1999, an evaluation of 100 percent disabling was 
granted for PTSD, effective June 22, 1999.  

Analysis

Having reviewed the record, the Board has determined that an 
effective date earlier than April 16, 1984, is not warranted 
for the grant of service connection for PTSD.  
The record does not indicate that a claim for service 
connection for this disability was received within one year 
following the veteran's 1969 discharge from active duty, and 
thus, the appropriate effective date for a grant of service 
connection for PTSD is the date entitlement arose or the date 
of receipt of claim, whichever is later.  38 C.F.R. § 3.400 
(1999).  

The available evidence shows that in 1983, the veteran began 
undergoing treatment by a VA psychologist for symptoms 
associated with post-traumatic stress and his experiences in 
Vietnam, and a PTSD diagnosis was subsequently entered.  His 
claim for service connection for post-traumatic stress 
disorder was submitted by his representative, and was 
received at the RO on April 16, 1984.  There is no evidence 
of prior treatment for PTSD or that a claim for service 
connection for this disability was received prior to April 
16, 1984.  Therefore, as treatment for symptoms associated 
with PTSD is shown in 1983 and the claim for service 
connection therefor was received on April 16, 1984, the date 
of receipt of claim is clearly later than the date 
entitlement arose.  Accordingly, an effective date of April 
16, 1984 is appropriate for the grant of service connection 
for PTSD in this instance.  

Although the veteran has indicated that service connection 
should have been granted for PTSD in 1970, or many years 
prior to April 16, 1984, in this case the law does not 
provide for the assignment of an effective date which is 
earlier than the date that the initial claim was received.  
Accordingly, the claim for an earlier effective date is 
denied.  

38 C.F.R. § 3.157

In an undated, nonprecedential decision, the office of 
General Counsel issued a decision in the "K" case.  The 
office concluded that under 38 C.F.R. § 3.157 the report of 
hospitalization (at a VA facility) constitutedd a claim for 
benefits with respect to "disability other than the one for 
which service connection had previously been established."  
In September 1981, ("D" case) the same office noted two 
prior unpublished opinions and affirmed its position.  On May 
24, 1984, the decision of the office was "modified' and the 
prior broad sweeping provisions of the "K" and "D" cases 
were overruled.  However, in paragraph 12 it was stated that 
although we hold that a notice of hospitalization may not 
suffice as an informal claim where a veteran service-
connected for one disabioityis hospitalized for a differeent 
disabiliity for which service connection has has not been 
granted, it would be possible to grant an increase as of an 
efffective date date earlier than the date of claim based on 
increased disability ascertainable within the precediing 
year.  Thereafter 38 C.F.R. § 3. 157 was amended to include 
the following language.  The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is receivbed within one year from the date of 
such examination, treatment or hospital admission.  

In the past, this Board Member has employed the regulation 
(38 C.F.R. § 3.157) and the 1984 unpublished decision of the 
General Counsel to award an effective date when a veteran 
service connected for one disability is seen for a different 
disability at a VA facility and he then files a claim for the 
second disability within one year of the treatment.  However, 
in pleadings to the Court, the Office of General Counsel has 
stated that the interpretation is incorrect and in Memorandum 
decisions, the Board has found no support for the 1984 
unpublished decision or the amended regulation.  Based on the 
more recent actions of the Office of General Counsel, my 
prior interpretation of the regulation is abandoned.


ORDER

An increased (compensable) evaluation is denied for the post-
operative residuals of a nose fracture, to include deviated 
nasal septum.  

An increased evaluation of 50 percent disabling is granted 
for residuals of a right knee injury, to include right knee 
arthritis, subject to the laws and regulations governing the 
award of monetary benefits.  

Service connection is denied for residuals of a low back 
injury, claimed as secondary to service-connected psychomotor 
epilepsy.  

An effective date earlier than April 16, 1984 is not 
warranted for a grant of service connection for PTSD.  


REMAND

Having reviewed the record, the Board has determined that the 
claim for an evaluation in excess of 10 percent disabling for 
bronchitis must be returned to the RO for the purpose of 
clarification regarding the findings of pulmonary function 
studies conducted in 1994 and 1999.  

Specifically, the available examination reports provide 
conflicting information with regard to the degree of severity 
of the veteran's service-connected chronic bronchitis.  The 
1994 pulmonary function report shows an FVC of 48.4 percent 
of predicted, and an FEV1 of 40.2 percent of predicted.  It 
was noted that moderate obstructive disease may exist, and 
restrictive disease could not be excluded by FVC testing 
alone. 

In 1999, the Board remanded this claim for a new examination 
in light of the recently revised rating criteria for 
evaluation of respiratory disorders.  The June 1999 pulmonary 
function testing report shows that FVC was 33.4 percent of 
predicted and an FEV1 was 31.0 percent of predicted.  An 
FVC/FEV1 ratio was not specifically identified as such in the 
examination report.  It was noted that results suggested a 
restrictive lung defect, and that the maximal voluntary 
ventilation was reduced out of proportion to FEV1.  In 
interpreting the diagnostic and clinical results, the VA 
examiner indicated that the veteran had a mild, restrictive 
defect which did not respond to bronchodilatation.  It was 
noted that this may very well be related to his morbid 
obesity.  

Thus, the record suggests disproportionate results on 
pulmonary function testing, in that maximal voluntary 
ventilation is reduced out of proportion to FEV1.  In 
addition, the findings at the time of the VA examinations 
with regard to FEV1 would be indicative of a severe degree of 
impairment when considered in light of the current rating 
criteria pertaining to evaluation of chronic bronchitis 
(Diagnostic Code 6600 provides that an evaluation of 100 
percent disabling is appropriate where FEV1 is less than 40 
percent of predicted value).  38 C.F.R. § 4.97 (1999).  
However, the examiner characterized the pulmonary function 
studies as indicative of a "mild, restrictive defect," and 
it was noted that his morbid obesity may be affecting the 
findings.  On remand, the veteran's claims folder will be 
made available for review for the purpose of obtaining 
clarification as to these disproportionate findings.  

Accordingly, the instant claim is REMANDED for the following 
actions:

1.  The RO should make the veteran's 
claims folder available for review by a 
physician for the purpose of obtaining 
clarification as to findings shown on 
pulmonary function testing during the 
appeals period.  The physician-reviewer 
should conduct a review of the entire 
claims folder and the specified reports 
of pulmonary function testing associated 
with VA examinations in 1994 and 1999.  
Information should be provided as to the 
following:

1.  For the pulmonary function studies 
conducted in 1994 and 1999, what is the 
ratio of FEV-1 to FVC (FEV-1/FVC)?

2.  The record indicates that the 
veteran's morbid obesity (which is not a 
service-connected disability) may be 
affecting the findings of pulmonary 
function testing, and the physician-
reviewer should indicate which pulmonary 
function findings (i.e., FEV-1, FEV-
1/FVC, etc.) would be most appropriate 
for use in determining the degree of 
respiratory impairment associated solely 
with the service-connected chronic 
bronchitis.

3.  The physician-reviewer should provide 
an opinion as to the degree of 
ventilatory impairment which is 
attributable to the service-connected 
chronic bronchitis, without consideration 
of any nonservice-connected disorders, 
including morbid obesity.  This finding 
should be made in light of the applicable 
rating criteria, to include criteria in 
effect prior to October 7, 1996, i.e.
findings should include notation as to 
whether the pulmonary function testing is 
indicative of a severe degree of chronic 
airway obstruction; severe ventilatory 
impairment; a moderately severe 
impairment with beginning chronic airway 
obstruction, or some lesser degree of 
impairment.

Complete rationales and bases should be 
provided for any opinions given or 
conclusions reached.  A copy of this 
remand should be provided to the 
physician-reviewer.  

2.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If the report of the physician-reviewer 
does not contain all of the requested 
finding/opinions, it should be returned 
for completion.  

3.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the appellant's claim based on all 
of the evidence which is now of record.  

Thereafter, and upon compliance with the requisite appellate 
procedures, this claim should be returned to the Board for 
further action, as appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

 

